Title: To Thomas Jefferson from William Jones, 1 August 1802
From: Jones, William
To: Jefferson, Thomas


          
            Dear Sir
            Philada. 1st. Augt. 1802
          
          I would reluctantly intrude upon your attention and particularly on the subject of appointments, aware that the numerous applications and recommendations may have a tendency rather to embarrass than lead to a correct choice. I hope however the liberty I have occasionally taken may be viewed with indulgence.
          I beg leave Sir on this occasion to recommend to your notice Mr Robert Porter of this City as a suitable person to fill the vacancy occasioned by the death of Jno W Vancleve Esqr. one of the Commissioners of Bankruptcy.
          Mr Porter is a member of our State legislature and of the Bar of this State, was a revolutionary officer and is the son of General Andrew Porter who was also a meritorious revolutionary officer and they have both faithfully adhered to the principles thereby established.
          I am Sir with the highest regard yours most respectfully
          
            Wm Jones
          
        